Citation Nr: 1342441	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-09 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to rating in excess of 40 percent for multilevel degenerative disk disease of the lumbar spine, facet arthrosis and hernia disk at L2-L3, status post L1-L5 posterior instrumentation and fusion.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU). 



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1959 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2013 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The May 2013 rating decision granted full benefits for the Veteran's claims for entitlement to service connection for residuals of Stiff Person Syndrome (SPS).


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to a rating in excess of 40 percent for multilevel degenerative disk disease of the lumbar spine, facet arthrosis and hernia disk at L2-L3, status post L1-L5 posterior instrumentation and fusion and entitlement to TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In an October 2013 written statement, the Veteran indicated that he wished to withdraw his appeal.  Thus, the Board finds the Veteran withdrew his appeal as to the issues of entitlement to rating in excess of 40 percent for multilevel degenerative disk disease of the lumbar spine, facet arthrosis and hernia disk at L2-L3, status post L1-L5 posterior instrumentation and fusion and entitlement to TDIU.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


